Case 1:19-md-02902-RGA Document 127 Filed 07/16/20 Page 1 of 3 PageID #: 1458




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


  IN RE: SITAGLIPTIN PATENT                               MDL No. 19-2902-RGA
  LITIGATION


  MERCK SHARP & DOHME CORP.,

                           Plaintiff,

          v.

  ALVOGEN PINE BROOK LLC F/K/A                            C.A. No. 19-310-RGA
  ALVOGEN PINE BROOK, INC., and
  ALVOGEN MALTA OPERATIONS LTD.,

                           Defendants.



                                        CONSENT JUDGMENT

                  Merck Sharp & Dohme Corp. (hereinafter “Merck”), and Alvogen Pine Brook,

LLC and Alvogen Malta Operations Ltd. (hereinafter collectively “Alvogen”), the parties in the

above-captioned action, have agreed to terms and conditions representing a negotiated settlement

of the action and have set forth those terms and conditions in a Settlement Agreement (the

“Settlement Agreement”). Now the parties, by their respective undersigned attorneys, hereby

stipulate and consent to entry of judgment and an injunction in the action, as follows:

                  IT IS this ___ day of July, 2020:

                  ORDERED, ADJUDGED AND DECREED as follows:

                  1.     This District Court has jurisdiction over the subject matter of the above

actions and has personal jurisdiction over the parties.

                  2.     As used in this Consent Judgment, (i) the term “Alvogen Product” shall

mean the drug product sold, offered for sale or distributed pursuant to Abbreviated New Drug


ME1 33853288v.1
Case 1:19-md-02902-RGA Document 127 Filed 07/16/20 Page 2 of 3 PageID #: 1459




Application No. 205341 (and defined in greater detail in the Settlement Agreement); (ii) the term

“Licensed Patent” shall mean United States Patent Number 7,326,708; and (iii) the term

“Affiliate” shall mean any entity or person that, directly or indirectly through one or more

intermediaries, controls, is controlled by, or is under common control with Alvogen; for purposes

of this definition, “control” means (a) ownership, directly or through one or more intermediaries,

of (1) more than fifty percent (50%) of the shares of stock entitled to vote for the election of

directors, in the case of a corporation, or (2) more than fifty percent (50%) of the equity interests

in the case of any other type of legal entity or status as a general partner in any partnership, or (b)

any other arrangement whereby an entity or person has the right to elect a majority of the Board

of Directors or equivalent governing body of a corporation or other entity or the right to direct

the management and policies of a corporation or other entity.

                  3.   Unless otherwise specifically authorized pursuant to the Settlement

Agreement, Alvogen, including any of its Affiliates, successors and assigns, is enjoined from

infringing the Licensed Patent, on its own part or through any Affiliate, by making, having made,

using, selling, offering to sell, importing or distributing of the Alvogen Product.

                  4.   Compliance with this Consent Judgment may be enforced by Merck and

its successors in interest, or assigns, as permitted by the terms of the Settlement Agreement.

                  5.   This District Court retains jurisdiction to enforce or supervise performance

under this Consent Judgment and the Settlement Agreement.

                  6.   All claims, counterclaims, affirmative defenses and demands in this action

are hereby dismissed with prejudice and without costs, disbursements or attorneys’ fees to any

party.

                                                               _____________________________
                                                               Richard G. Andrews, U.S.D.J.



ME1 33853288v.1
Case 1:19-md-02902-RGA Document 127 Filed 07/16/20 Page 3 of 3 PageID #: 1460




We hereby consent to the form and entry of this Order:


 MCCARTER & ENGLISH, LLP                          RICHARDS, LAYTON & FINGER, PA

 /s/ Daniel M. Silver                             /s/ Renée Mosley Delcollo
 Michael P. Kelly (#2295)                         Kelly E. Farnan (#4395)
 Daniel M. Silver (#4758)                         Renée Mosley Delcollo (#6442)
 Alexandra M. Joyce (#6423)                       One Rodney Square
 Renaissance Centre                               920 N. King Street
 405 N. King Street, 8th Floor                    Wilmington, DE 19801
 Wilmington, Delaware 19801                       (302) 651-7700
 (302) 984-6300                                   farnan@rlf.com
 mkelly@mccarter.com                              delcollo@rlf.com
 dsilver@mccarter.com
 ajoyce@mccarter.com                              OF COUNSEL:

 OF COUNSEL:                                      Matthew J. Becker
                                                  AXINN, VELTROP & HARKRIDER LLP
 Bruce R. Genderson                               90 State House Square
 Jessamyn S. Berniker                             Hartford, CT 06103
 Stanley E. Fisher                                (860) 275-8100
 Alexander S. Zolan
 Elise M. Baumgarten                              Brett M. Garrison
 Shaun P. Mahaffy                                 AXINN, VELTROP & HARKRIDER LLP
 Anthony H. Sheh                                  950 F Street, NW
 Jingyuan Luo                                     7th Floor
 WILLIAMS & CONNOLLY LLP                          Washington, DC 20004
 725 Twelfth Street, N.W.                         (202) 912-4700
 Washington, DC 20005
 T: (202) 434-5000                                Attorneys for Alvogen
 F: (202) 434-5029
 bgenderson@wc.com
 jberniker@wc.com
 sfisher@wc.com
 azolan@wc.com
 ebaumgarten.com
 smahaffy@wc.com
 asheh@wc.com
 jluo@wc.com

 Attorneys for Plaintiff
 Merck Sharp & Dohme Corp.




ME1 33853288v.1
